Appellant was convicted of driving on a public highway while intoxicated, and assessed a penalty of five days in jail with a fine of $250.00.
We are presented with only one bill of exception in the case, which complains of the action of the prosecution in exhibiting a part of a bottle of gin which was taken off the person of appellant when he was arrested on the highway. We are unable to find any harmful result to appellant by the exhibition of the gin as described in the bill of exception.
The proceedings seem to be regular in every way; the evidence justifies the verdict of the jury and, consequently, there is nothing for this court to review.
The judgment of the trial court is affirmed.